Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1975, which reversed the decision of a referee overruling the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he left his employment without good cause. Claimant worked for the employer as an insurance underwriter for approximately 14 months. Although claimant alleges that he was forced to resign by his employer, the written resignation contains no such suggestion and he stated in writing that the reason for terminating his employment was that he realized the job "didn’t line in with my future career plans”. There is substantial evidence in this record to support the board’s determination on this question of fact and the determination should not be disturbed (Matter of Famulare [Catherwood], 34 AD2d 705; Matter of Scott [Catherwood] 31 AD2d 987). Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.